  Case 3:19-bk-33166-SHB          Doc 43 Filed 09/18/20 Entered 09/18/20 14:04:26               Desc
                                  Main Document     Page 1 of 1




SO ORDERED.
SIGNED this 18th day of September, 2020


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




   _____________________________________________________________



                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                          EASTERN DISTRICT OF TENNESSEE

   In re
                                                                Case No. 3:19-bk-33166-SHB
   KATHY LENORA IVEY                                            Chapter 7
   aka KATHY IVEY-ANNIS

                                 Debtor

                                              ORDER

           Following the status hearing held September 18, 2020, in Mostoller v. Mr. Cooper, at al.,

   Adv. No. 3:19-ap-0351-SHB, the Court directs the following:

           1. No later than close of business on October 16, 2020, Sovereign Lending Group, Inc.

   shall file all communications related to its transaction with Debtor, including printouts of any

   electronic records.

           2. These documents may be filed under seal pursuant to E.D. Tenn. LBR 5005-4(m).

           3. In the event the documents are not filed under seal, Sovereign Lending Group, Inc. shall

   redact all personal identifiers as set forth in Federal Rule of Bankruptcy Procedure 9037.

                                                  ###
